Exhibit 10.17

THIRD AMENDMENT

OF

UNITEDHEALTH GROUP

EXECUTIVE SAVINGS PLAN

(2004 Statement)

WHEREAS, UnitedHealth Group Incorporated, a Minnesota corporation (“UnitedHealth
Group”), has heretofore established and maintains several nonqualified, deferred
compensation programs (the “ESP”) for the benefit of a select group of
management or highly compensated employees of UnitedHealth Group and certain
affiliates of UnitedHealth Group;

WHEREAS, Said programs are currently embodied in a single document which is
effective January 1, 2004, and which is entitled “UNITEDHEALTH GROUP EXECUTIVE
SAVINGS PLAN (2004 Statement)” as amended by a First Amendment adopted on
October 31, 2006 (hereinafter referred to as the “Plan Statement”); and

WHEREAS, The Board of Directors of UnitedHealth Group has delegated to the
Compensation and Human Resources Committee of the Board of Directors the power
and authority to amend the Plan Statement; and

WHEREAS, UnitedHealth Group wishes to amend the Plan Statement to provide for
the following: (i) to reflect certain design changes (ii) to bring the ESP into
compliance with requirements of the final regulations under section 409A of the
Internal Revenue Code, and (iii) to make other clarifying or administrative
changes.

NOW, THEREFORE, BE IT RESOLVED, That the Plan Statement is hereby amended in the
following respects:

I. Compliance with Code Section 409A

1. DEFINITION OF SEPARATION FROM SERVICE. For Plan Years beginning on or after
January 1, 2009, the definition of Section 1.2.21 of the Plan Statement shall be
amended to read in full as follows:

1.2.21. Separation from Service — a severance of an employee’s employment
relationship with the Employers and all Affiliates for any reason as defined in
section 409A of the Code and Regulation § 1.409A-1(h). The Employers shall
determine whether an employee has incurred a Separation from Service in
accordance with section 409A of the Code and Regulation § 1.409A-1(h).

2. DEFINITION OF SPECIFIED EMPLOYEES. For purposes of determining Specified
Employees for Specified Employee Effective Dates beginning on or after
January 1, 2009, the definition of Specified Employee in Section 1.2.22 of the
Plan Statement shall be amended to read in full as follows:

1.2.22. Specified Employee — an employee who, as of the date of the employee’s
Separation from Service, is a key employee of an Employer or an Affiliate within
the meaning of section 409A of the Code and determined pursuant to procedures
adopted by UnitedHealth Group.

3. ELIGIBILITY TO PARTICIPATE. Effective for Plan Years beginning on or after
January 1, 2008, Section 2 of the Plan Statement shall be amended to read in
full as follows:



--------------------------------------------------------------------------------

SECTION 2

ELIGIBILITY TO PARTICIPATE

2.1. Selection for Participation in the Plan. Only employees who are in an
Eligible Grade Level, who are selected for participation in this Plan by the
Executive Vice President, Human Capital (or, for a Section 16 Officer, by the
Board of Directors) and who are notified that they are selected for
participation shall be eligible to become a Participant in this Plan. The
Executive Vice President, Human Capital shall not select any employee for
participation unless the Executive Vice President, Human Capital determines that
such employee is a member of a select group of management or highly compensated
employees (as that expression is used in ERISA).

2.2. Enrollment Requirements. As a condition to participation, each selected
employee who is eligible to participate in this Plan as of the first day of a
Plan Year shall complete, execute and return to the Executive Vice President,
Human Capital or his or her designee an election form prior to the first day of
such Plan Year, or such earlier deadline as may be established by the Executive
Vice President, Human Capital or his or her designee.

Notwithstanding the foregoing, a selected employee who first becomes eligible to
participate in this Plan (and all other like-type plans of the Employers and all
Affiliates which are required to be aggregated for purposes section 409A of the
Code) after the first day of a Plan Year must complete these requirements within
thirty (30) days after such employee first becomes eligible to participate in
this Plan, or within such earlier deadline as may be established by the
Executive Vice President, Human Capital, in his or her sole discretion, in order
to participate for such period. In such event, such employee’s participation in
this Plan shall not commence earlier than thirty (30) days after he or she is
notified of eligibility to participate in this Plan, and such employee shall not
be permitted to defer under this Plan any portion of the employee’s base salary
or Incentive Award that are paid (or earned) with respect to services performed
prior to the employee’s participation commencement date, except to the extent
permissible under section 409A of the Code and the regulations issued
thereunder.

Each selected employee who is eligible to participate in this Plan shall
commence participation in this Plan only after the employee has met all
enrollment requirements set forth in this Plan Statement and required by
Executive Vice President, Human Capital, including returning all required
documents to the Executive Vice President, Human Capital within the specified
time period. Notwithstanding the foregoing, the Executive Vice President, Human
Capital or his or her designee shall process such Participant’s deferral
elections as soon as administratively after such deferral elections are received
by the Executive Vice President, Human Capital or his or her designee.

If an employee fails to meet all requirements contained in this Section 2.2
within the period required, that employee shall not be eligible to participate
in this Plan during such Plan Year.

2.3. Special Eligibility Rule For Former Participants. If a Participant
terminates employment with the Employer and all Affiliates and such Participant:

 

  (a) has been paid all amounts deferred under this Plan (and all other
like-type plans of the Employers and all Affiliates which are required to be
aggregated for purposes of section 409A of the Code), and on and before the date
of the last payment was not eligible to continue (or elect to continue) to
participate in this Plan (and all other like-type plans of the Employers and all
Affiliates which are required to be aggregated for purposes of section 409A of
the Code) for periods after the last payment,

 

  (b) is subsequently reemployed by an Employer in an Eligible Grade Level, and

 

  (c) is selected for participation in this Plan by the Executive Vice
President, Human Capital (or, for a Section 16 Officer, by the Board of
Directors),

 

-2-



--------------------------------------------------------------------------------

the Executive Vice President, Human Capital (or, for a Section 16 Officer, the
Board of Directors) may designate that such employee shall be allowed to reenter
the Plan as a Participant as of a fixed prospective date that is other than the
first day of a Plan Year so long as that prospective date is within thirty
(30) days of selection. Such employee shall be subject to the same enrollment
requirements as any other selected employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year as provided in
Section 2.2.

2.4. Special Rule For Certain Employees of Acquired Companies. If an employee of
any company that is acquired by an Employer or an Affiliate is a participant in
any account balance deferred compensation plan maintained by such acquired
company and such employee:

 

  (a) is employed in an Eligible Grade Level,

 

  (b) has not been eligible to participate in any account balance deferred
compensation plan (other than the accrual of earnings) at any time during the
twenty-four (24) month period ending on the date such employee is selected for
participation in this Plan, and

 

  (c) is selected for participation in this Plan by the Executive Vice
President, Human Capital (or, for a Section 16 Officer, by the Board of
Directors),

the Executive Vice President, Human Capital (or, for a Section 16 Officer, the
Board of Directors) may designate that such employee shall be allowed to enter
the Plan as a Participant as of a fixed prospective date that is other than the
first day of a Plan Year so long as that prospective date is within thirty
(30) days of selection. Such employee shall be subject to the same enrollment
requirements as any other selected employee who first becomes eligible to
participate in this Plan after the first day of a Plan Year as provided in
Section 2.2.

2.5. Termination of Participation. If an employee selected for participation in
this Plan for one Plan Year is not selected for a subsequent Plan Year, no
further deferrals shall be made by or for such employee in that subsequent Plan
Year. If an employee selected for participation in this Plan ceases to be a
member of a select group of management or highly compensated employees (as that
expression is used in ERISA), such employee’s deferral elections shall be
cancelled as of the first day of the Plan Year beginning after such employee
ceases to be a select group of management or highly compensated employees. In
the event that a Participant is no longer eligible to defer compensation under
this Plan, the Participant’s Account shall continue to be governed by the terms
of this Plan Statement until such time as the Participant’s Account is paid in
accordance with the terms of the Plan.

4. INCENTIVE DEFERRAL ELECTIONS AND COMPLIANCE WITH CODE SECTION 409A. Effective
for Plan Years beginning on or after January 1, 2008, Section 4.1.1 of the Plan
Statement shall be amended to read in full as follows:

4.1.1. Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 100% of such Participant’s Incentive Award. To be effective
for an Incentive Award paid during a Plan Year, the deferral election must be
received by the Executive Vice President, Human Capital or his or her designee
prior to the first day of the Plan Year in which the Incentive Award is earned.
Such election shall be irrevocable for the Plan Year with respect to which it is
made once it has been accepted by the Executive Vice President, Human Capital.
If a Participant first becomes eligible to participate in the Plan after the
first day of such Plan Year, the Executive Vice President, Human Capital shall
pro rate the Participant’s deferral election by multiply the Participant’s
Incentive Award by the number of days left in the performance period (i.e., Plan
Year) as of the date the Participant’s deferral election is received by
Executive Vice President, Human Capital or his or her designee, over the total
number of days in the performance period. An election made by a Participant for
a Plan Year shall remain in effect for subsequent Plan Years unless, prior to
such Plan Year, the election is changed or terminated by the Participant or the
Participant is not selected for participation for that subsequent Plan Year.

 

-3-



--------------------------------------------------------------------------------

If a Participant receives an in-service distribution for an unforeseeable
emergency (pursuant to Section 9.8.2(b)), the Participant’s deferral election in
effect at the time of such distribution shall be cancelled as soon as
administratively practicable following the date such distribution is made. The
Participant may not again elect to defer compensation under this Plan until the
enrollment period for the Plan Year that begins at least six (6) months after
such distribution. If a Participant receives a hardship withdrawal (as defined
in section 401(k)-1(d)(3) of the Code) from the UnitedHealth Group 401(k)
Savings Plan or any other 401(k) plan maintained by the Employers or an
Affiliate, the Participant’s deferral election in effect at the time of such
withdrawal shall be cancelled as soon as administratively practicable following
the date such withdrawal is made. The Participant may not again elect to defer
compensation under this Plan until the enrollment period for the Plan Year that
begins at least six (6) months after such withdrawal.

5. SALARY DEFERRAL ELECTIONS AND COMPLIANCE WITH CODE SECTION 409A. Effective
for Plan Years beginning on or after January 1, 2009, Section 4.2.1 of the Plan
Statement shall be amended to read in full as follows:

4.2.1. Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 80% of such Participant’s base salary for a Plan Year. For
this purpose, base salary shall include any non-stock periodic incentive pay but
shall not include any Incentive Awards. To be effective for a Plan Year, the
deferral election must be received by the Executive Vice President, Human
Capital or his or her designee prior to the first day of the Plan Year (or such
earlier deadline designated by the Executive Vice President, Human Capital).
Such election shall be irrevocable for the Plan Year with respect to which it is
made once it has been accepted by the Executive Vice President, Human Capital.
If a Participant first becomes eligible to participate in the Plan after the
first day of such Plan Year, the Participant’s deferral election shall apply
with respect to base salary paid for services to be performed after the deferral
election is received by the Executive Vice President, Human Capital or his or
her designee.

All Participants who wish to defer a portion of their base salary for the 2009
Plan Year will be required to complete a new deferral election during the open
enrollment period for the 2009 Plan Year. A deferral election made by a
Participant to defer a portion of the Participant’s base salary for the 2009
Plan Year shall remain in effect for subsequent Plan Years unless, prior to such
Plan Year, the election is changed or terminated by the Participant or the
Participant is not selected for participation for that subsequent Plan Year. To
be effective for the 2009 Plan Year, the deferral election must be received by
the Executive Vice President, Human Capital or his or her designee prior to
January 1, 2009 (or such earlier deadline designated by the Executive Vice
President, Human Capital). Such election shall be irrevocable for the 2009 Plan
Year once it has been accepted by the Executive Vice President, Human Capital.

If a Participant receives an in-service distribution for an unforeseeable
emergency (pursuant to Section 9.8.2(b)), the Participant’s deferral election in
effect at the time of such distribution shall be cancelled as soon as
administratively practicable following the date of such distribution is made.
The Participant may not again elect to defer base salary under this Plan until
the enrollment period for the Plan Year that begins at least six (6) months
after such distribution. If a Participant receives a hardship withdrawal (as
defined in section 401(k)-1(d)(3) of the Code) from the UnitedHealth Group
401(k) Savings Plan or any other 401(k) plan maintained by the Employers or an
Affiliate, the Participant’s deferral election in effect at the time of such
withdrawal shall be cancelled as soon as administratively practicable following
the date such withdrawal is made. The Participant may not again elect to defer
base salary under this Plan until the enrollment period for the Plan Year that
begins at least six (6) months after such withdrawal.

6. PERFORMANCE AWARD DEFERRAL ELECTIONS AND COMPLIANCE WITH CODE SECTION 409A.
Effective for Plan Years beginning on or after January 1, 2008, Section 4.3.1 of
the Plan Statement shall be amended to read in full as follow:

 

-4-



--------------------------------------------------------------------------------

4.3.1. Amount of Deferrals. A Participant may elect to defer between (and
including) 1% and 100% of such Participant’s Performance Award. To the extent
permitted under section 409A of the Code and related Regulations and guidance,
the deferral election must be received by the Executive Vice President, Human
Capital or his or her designee prior to the first day of the last Plan Year in
the performance period (or any later deadline designated by the Executive Vice
President which is at least six (6) months before the end of the performance
period). Such election shall be irrevocable for the applicable performance
period with respect to which it is made once it has been accepted by the
Executive Vice President, Human Capital. An election made by a Participant for a
Plan Year shall remain in effect for subsequent Plan Years unless, prior to such
Plan Year, the election is changed or terminated by the Participant or the
Participant is not selected for participation for that subsequent Plan Year.

If a Participant receives an in-service distribution for an unforeseeable
emergency (pursuant to Section 9.8.2(b)), the Participant’s deferral election in
effect at the time of such distribution shall be cancelled as soon as
administratively practicable following the date such distribution is made. The
Participant may not again elect to defer all or a portion of a Performance Award
under this Plan until the enrollment period for the Plan Year that begins at
least six (6) months after such distribution. If a Participant receives a
hardship withdrawal (as defined in section 401(k)-1(d)(3) of the Code) from the
UnitedHealth Group 401(k) Savings Plan or any other 401(k) plan maintained by
the Employers or an Affiliate, the Participant’s deferral election in effect at
the time of such withdrawal shall be cancelled as soon as administratively
practicable following the date such withdrawal is made. The Participant may not
again elect to defer all or a portion of a Performance Award under this Plan
until the enrollment period for the Plan Year that begins at least six
(6) months after such withdrawal.

7. CLARIFICATION REGARDING TIME OF PAYMENT. Effective for all distributions
payable on or after January 1, 2008, Section 9.2 of the Plan Statement shall be
amended to read in full as follows:

9.2. Form of Distribution. Distribution of the Participant’s Account shall be
made in whichever of the following forms as the Participant shall have
designated at the time of his or her enrollment (as described in Section 9.3):

 

  (a) Lump Sum. In the form of a single lump sum. The amount of such
distribution shall be determined as soon as administratively feasible as of a
Valuation Date following the Plan Year in which the Participant experienced a
Separation from Service or Disability and shall be actually paid to the
Participant as soon as practicable after such determination (but not later than
the last day of the February following such Plan Year). If, however, the
Participant is a Specified Employee on the date of the Participant’s Separation
from Service, distribution shall be delayed until the first business day of the
month following the month in which occurs the sixth (6th) month anniversary of
the date of the Participant’s Separation from Service (or upon the death of the
employee, if earlier).

 

  (b) Installments. In the form of a series of five (5) or ten (10) annual
installments. If a Participant elects to receive payments in the form of
installments, then pursuant to section 409A of the Code and the regulations
issued thereunder (and for purposes of the re-election provisions in
Section 9.4.3), the series of installment payments shall be treated as the
entitlement to a single payment (rather than a series of separate payments).

 

  (i)

General Rule. The amount of the first installment will be determined as soon as
administratively feasible as of a Valuation Date following the Plan Year in
which Participant experienced a Separation from Service or Disability and shall
be actually paid to the Participant as soon as practicable after such
determination (but not later than the last day of the February following such
Plan Year).

 

-5-



--------------------------------------------------------------------------------

 

The amount of future installments will be determined as soon as administratively
feasible following the end of each later Plan Year. The amount of each
installment shall be determined by dividing the Account balance as of the
Valuation Date as of which the installment is being paid, by the number of
remaining installment payments to be made (including the payment being
determined). Such installments shall be actually paid as soon as practicable
after each such determination (but not later than the last day of the February
following such Plan Year).

 

  (ii) Exception for Small Amounts. Notwithstanding anything to the contrary in
this Section 9, if:

 

  (A) at the time of any distribution of installments from this Plan or any
other account balance deferred compensation plan of Employers or an Affiliate,
the combined value of (1) the Participant’s Account in this Plan as of the
Valuation Date as of which an installment is to be determined and (2) the
Participant’s post-2004 accounts in all other account balance deferred
compensation plans of the Employers or an Affiliate is determined to be equal to
or less than the applicable dollar amount under section 402(g)(1)(B) of the Code
for such calendar year ($15,500 in 2008 and $16,500 in 2009), and

 

  (B) all such other account balance deferred compensation plans in which the
Participant has an account provide for a mandatory small amount cashout of
elective deferrals on the same basis as this Section 9.2(b)(ii),

 

     then, the portion of the Participant’s Account in this Plan which is
payable in the form of installments shall be distributed to the Participant in a
lump sum as soon as practicable after such Valuation Date (but not later than
the last day of the February following such Plan Year).

 

  (iii) Six-Month Delay. If, however, the Participant is a Specified Employee on
the date of the Participant’s Separation from Service, distribution shall be
delayed until the first business day of the month following the month in which
occurs the sixth (6th) month anniversary of the date of the Participant’s
Separation from Service (or upon the death of the employee, if earlier).

 

  (c) Five (5) Year Delay, Then Lump Sum. In the form of a single lump sum
following the fifth (5th) anniversary of the Participant’s Separation from
Service or Disability. The amount of such distribution shall be determined as
soon as administratively feasible as of a Valuation Date following the Plan Year
in which occurs the fifth (5th) anniversary of the Participant’s Termination of
Employment or Disability. Actual distribution shall be made as soon as
administratively practicable after such determination (but not later than the
last day of the February following the Plan Year in which occurs such fifth
(5th) anniversary).

 

  (d) Ten (10) Year Delay, Then Lump Sum. In the form of a single lump sum
following the tenth (10th) anniversary of the Participant’s Separation from
Service or Disability. The amount of such distribution shall be determined as
soon as administratively feasible as of a Valuation Date following the Plan Year
in which occurs the tenth (10th) anniversary of the Participant’s Termination of
Employment or Disability. Actual distribution shall be made as soon as
administratively practicable after such determination (but not later than the
last day of the February following the Plan Year in which occurs such tenth
(10th) anniversary).

 

-6-



--------------------------------------------------------------------------------

8. CLARIFICATION REGARDING CHANGE IN FORM OF PAYMENT. Effective for all Plan
Year beginning on or after January 1, 2008, Section 9.3.4(d) the Plan Statement
shall be amended to read in full as follows:

 

  (d) has the effect of delaying payment of the lump sum (or, in the case of
installments which are treated as the entitlement to a single payment (and not a
series of separate payments), the initial commencement date) under the prior
election for at least five (5) years, and

9. DISTRIBUTION TO BENEFICIARY. Effective for Plan Years beginning on or after
January 1, 2008, Section 9.4.3 of the Plan Statement shall be deleted in its
entirety and Section 9.4.4 of the Plan Statement shall be renumbered as
Section 9.4.3.

II. Design Changes

10. DEFINITION OF PLAN AND ELIMINATION OF 401(k) RESTORATION OPTION DEFERRALS.
Effective for Plan Years beginning on or after January 1, 2009, the definition
of “Plan” in Section 1.2.17 of the Plan Statement shall be amended to read in
full as follows:

1.2.17. Plan — the two nonqualified, unfunded, deferred compensation programs
maintained by the Employers for the benefit of Participants eligible to
participate therein, as set forth in this Plan Statement: (1) the 401(k)
Restoration Option Plan (which is attributable to credits to Accounts described
in Section 3 for Plan Years ending on or before December 31, 2008), and (2) the
Incentive Deferral and Salary Deferral Option Plan (which is attributable to
credits to Accounts described in Section 4). (As used herein, “Plan” does not
refer to the document pursuant to which the Plan is maintained. That document is
referred to herein as the “Plan Statement”.) The Plan shall be referred to as
the “UnitedHealth Group Executive Savings Plan.” The Plan consists of two
distinct and mutually exclusive parts applicable to different benefits depending
on when the benefit was earned under this Plan. These two (2) parts are:

 

  (a) 2004 Executive Savings Plan or Post 2003 Executive Savings Plan. The part
of the Plan that consists of all amounts deferred on or after January 1, 2004,
including any deferrals of Incentive Awards earned in 2003 but payable in 2004.

 

  (b) Legacy Executive Savings Plan. The part of the Plan that consists of all
amounts deferred prior to January 1, 2004.

11. ELIMINATION OF 401(k) RESTORATION OPTION. Effective for Plan Years beginning
on or after January 1, 2009, Section 3 of the Plan Statement shall be amended to
read in full as follows:

SECTION 3

401 (k) RESTORATION OPTION PLAN

The 401(k) Restoration Option Plan was eliminated effective for Plan Years
beginning on or after January 1, 2009. Any amounts deferred under the 401(k)
Restoration Option Plan for Plan Years beginning on or after January 1, 2004 and
prior to January 1, 2009, and any matching credits on such deferrals shall
continue to held in Participants’ Accounts under this Plan and shall be governed
by the terms of this Plan Statement until such time as the Accounts are paid in
accordance with the terms of the Plan.

 

-7-



--------------------------------------------------------------------------------

12. MATCHING CREDITS ON SALARY DEFERRALS. Effective for Plan Years beginning on
or after January 1, 2009, Section 4.2.3 of the Plan Statement shall be amended
to read in full as follows:

4.2.3. Matching Credits. Effective for Plan Years beginning on or after
January 1, 2009, the Executive Vice President, Human Capital shall cause to be
credited to the Account of each Participant an additional matching amount equal
to 50% of the amount credited to such Participant’s Account under Section 4.2.2
above. For this purpose, however, deferrals at a rate exceeding 6% of the
Participant’s base salary shall be disregarded. Such matching amounts shall be
credited as soon as administratively feasible on or after the day the related
deferral of base salary is credited, and shall be fully vested.

13. MEASURING INVESTMENTS. Effective for Plan Years beginning on or after
January 1, 2009, the last paragraph of Section 5.1 of the Plan Statement shall
be amended to read in full as follows:

The Accounts and such Measuring Investments are specified solely as a device for
computing the amount of benefits to be paid by the Employers under the Plan, and
the Employers are not required to purchase such investments. The Measuring
Investments shall be listed in the enrollment guide for the Plan. Participants
may change the Measuring Investment designations for their Accounts as of any
business date of the Plan Year.

14. ELIMINATION OF 401(K) RESTORATION DEFERRAL OPTION. Effective for Plan Years
beginning on or after January 1, 2009, Section 6.1 of the Plan Statement shall
be amended to read in full as follows:

6.1. Operational Rules for Deferrals. A Participant’s election to defer
compensation under Section 4 shall be “evergreen” and shall remain in effect for
subsequent Plan Years unless, prior to such Plan Year, the election is changed
or terminated or the Participant is not selected for participation for that
subsequent Plan Year. If a Participant’s pay after deferrals is not sufficient
to cover pre-tax and after-tax benefit payroll deductions, and tax or other
payroll withholding requirements, the Participant’s deferrals shall be reduced
to the extent necessary to meet such requirements.

15. SCHEDULE I. Effective for Plan Years beginning on or after January 1, 2009,
Schedule I to the Plan Statement shall be amended by substituting therefore the
Schedule I attached to this amendment.

16. SCHEDULE II. Effective for Plan Years beginning on or after January 1, 2009,
Schedule II to the Plan Statement shall be deleted in its entirety without
replacement.

17. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

-8-



--------------------------------------------------------------------------------

SCHEDULE I

EMPLOYERS PARTICIPATING

IN THE

UNITEDHEALTH GROUP EXECUTIVE SAVINGS PLAN

 

1. United HealthCare Services, Inc.

 

2. U.S. Behavioral Health Plan, California

 

3. UHC International Services, Inc.

 

4. UnitedHealthcare International, Inc.

 

5. UnitedHealthcare Alliance LLC (formerly UnitedHealthcare of Minnesota, Inc.)

 

6. Evercare Collaborative Solutions, Inc.

 

7. Health Plan of Nevada, Inc.

 

8. Sierra Health and Life Insurance Company, Inc.

 

9. Southwest Medical Associates, Inc.